Title: To George Washington from John Hancock, 27 August 1777
From: Hancock, John
To: Washington, George



Sir,
Philada August 27th 1777.

I have the Honour to transmit you the enclosed Resolves which Congress have passed at this critical Period, with a View to have the disaffected in the States of Pennsylvania and Delaware immediately apprehended and secured. I shall forward Copies of them to those States with the utmost Expedition, that a Measure of such Consequence may be carried into Execution as soon as possible.
I have only Time to refer your Attention to the Resolves, and have the Honour to be with the greatest Respect Sir, your most obed. & very hble Servt

John Hancock Presidt


The Inclos’d Letter I have just Rec’d, & judging it of Consequence I send it by Express—We have a report that General Parsons has been on Long Island, & brought off some Prisoners & Cannon, but have no particulars—I wish it may prove true.

